Title: To George Washington from Thomas Hartley, 1 March 1779
From: Hartley, Thomas
To: Washington, George


⟨mutilated Exce⟩llency—
Philada March the 1st 1779

I entered into ⟨the serv⟩ice with an Intention ⟨of⟩ supporting the Liberties of my Country. I am happy to find them nearly established.
I have an Expencive Family, which I have maintained in a Town—whilst my Pay in the army fell far short in Supplying my own Demands—were I to continue another Year in the Service I should probably be reduced to Poverty.
As my Country Men understood I intended to leave the army, they chose me one of their Representatives in Assembly.
I was resolved to have waited on your Excellency previous to my Resignation: I was almost certain of meeting you here; but when I arrived you were gone.
The Assembly of the State was then sitting and Matters of the last Consequence were to be agitated in that Body. I was pressed to take my Seat & was therefore under the necessity of Resigning my Commission in the army. My Resignation was accepted by Congress.
The Regiment I commanded, Colonel Pattons and four independent Companies are to be Incorporated and form the 11th Regiment of Penna thus my officers and men are to be provided for.
They have had great Fatigue, the Officers and Men pray it as a Matter of Justice that they should be relieved.
As Officers of different Corps are to join, there will (no Doubt) be disputes about Rank in the Regiment & were the officers to meet on the Frontiers, their Disputes might produce bad Consequences—but were they with the main army those Difficulties might be easier surmounted.
Colonel Pattons Men, and the four Independt Companies probably never saw an Indian in their Lives—therefore are by no means suitable for the Frontiers—my Men are no Marksmen—In my weak opinion, my officers and Men on the Frontiers should be ordered to join the main army on being relieved with an equal Force—they consist of about 200 rank and File.
An Expedition I believe is proposed against the Savages by the waters of Susquehannah—you have my opinion on some Proposals made by a Committee of the Assembly of Penna which is sent to you with a Map—which last I procured to be made—& from my Observation may be relied on.

Misfortunes unforeseen for my Service on some future Occasion I shall be ready to step forth. I am with the greatest Respect & Regard your most obedt humble Servt
Thos Hartley
